Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 27 February 1818
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson


				
					my dear Daughter
					Quincy Feb’ry 27, 1818
				
				Your Journal No 7. to Janry 30th, Harriet brought me to day, just as we had sat down to dinner; It being thursday, John and Charles thought they would treat themselves, and miss Harriet with a Sleigh ride to Quincy—our Friends and acquaintance do not fail to improve the Season, and sometimes come upon us a little unwarily, for one day last week, I had nine at once to dine, when I knew only of my own Family.—However a cordial welcome, and a cup of cold water with it; is more gratifying; than a Royal Feast, into which the Heart does not enter.I designd to have written to you the day after I received your Letter, but was again prevented by company—Indisposition followd—and as this is a month most trying to my constitution, I have been obliged to Nurse a day or two—I was the more desirious of writing to you immediatly, as some parts of your Letter gave me anxiety—I perceive by what you have written, that the point of Ettiquette is not settled to satisfaction, between the Ladies of Senators; and the Ladies of the Secretaries. I beleive it was determined that the Secretaries should Rank with the Senators, but that the first visit should be made to the Senators—as I presume you would not willingly give offence, and if the Secretaries make the first visit: I think their Ladies should follow the example—I do not know what new principles may have been adopted since I was at Philadelphia, or what the practice of those Ladies was. not more than one MacHenry kept a carriage. your situation in some respects, is different from those who have gone before you. you have resided so long abroad, and at different Courts, that you will be considerd as taking the lead. there will be a jealousy of you, that you are sitting up pretensions, which our “proud Republicans,” as Madam de Neuvile aptly calls them, will not Swallow—I would inquire of Mrs Munroe what had been her practice—and call a council of the Ladies of the other Secretaries, and act in concert. I know there was an attempt to bring this subject to a decision, while General Washington was President, but the Gentlemen always appeard to shrink from it—and to be so fearfull of the Hideous cry of monarchy, that they dared not exert their own dignity; about this period French democracy was, in its full vigor, and all distinction, was swallowd up in the cry, of Liberty and equalityI know the delicacy of your situation, and the circumspection necessary for you—while on the one hand, you would not wish to be considerd as seeking popularity. on the other, you would not exact homage from equals—I consider mr Adams and you, as a city sit upon a hill, where every Bird of prey will allight upon you—I would propose to have a new office created—a Master of Ceremonies—! Similar to a Garter-King at Arms, for with all our boasted Simplicity, there is not upon the Globe; a prouder people; or one more tenacious of Rank, and tittles, from the Subaltern, to the President of the united States, without the honesty to acknowledge it—The obnoxious word “well Born” which has rung as many changes in America; as Burks Swineish multitude has in England is founded in the principles of Human Nature—“In pride, in Reasoning Pride the Error lies”“All quit their sphere, and rush into the skies”I hope mrs Smith has a son, or daughter by this time—I expect one of the same grade in my own Family in due time—there is not any necessity in America, of adopting the Dey of Algiers Bastinado to promote Matrimony. I have heard of flagellation as a cure for madness, but never before to excite the tender passion—my Love to my son who I hope will not expose his health. excercise is better than bleeding if he can take it—but I fear he is obliged to too close application to business—If you was here to day I beleive you would feel the cold as much as you did in Russia; tho the weather is clear. I cannot keep warm before a large walnut fire—with the sun shineing into four windows—Gen’ll Forest whom you mention I was well acquainted with. He was one of Col Smiths Brides men when he was married—the Col. served in the Army with him, and Loved him as a Brother—I went once to visit him at his seat while I resided at Washington, accompanied by your Mother—I am glad to learn that a daughter of his, is so respectably married—As the Boys were here on thursday, they have contented themselves to stay in Town over Sunday.—the Bird and dog are both in fine health and spirits. we tollerate them for the Love we bear to John. the Bird is under no controul, and sings so loud, especially if we are reading as to be quite a Nuisance—he is a true worshiper of the riseing sun, and mr Booth is such a church going animal, that we are obliged to shut him up to prevent his disturbing the congregation.we all send Love, but the Severe Cold, is too much for us old peopleaffectionately your Mother
				
					Abigail Adams
				
				
			